Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
				Priority and Status of the Claims
1.	This application claims benefit of 63/011,147 with a filing date 04/16/2020, and 62/923,955 with a filing date 10/21/2019. 
2.  	Amendment of claims 1-3 in the amendment filed on 8/1/2022 is acknowledged. Claims 1-23 are pending in the application.
Responses to Amendments/Arguments
3.	Since Bhat et al. ‘447, and Anton et al. ‘496, ’523, and ‘594 independently do not claim the instant methods of use, therefore they are distinct from the instant invention. The rejection of claims 1-23 under the obviousness-type double patenting over Bhat et al. ‘447, and Anton et al. ‘496, ’523, and ‘594 has been overcome in the amendment filed on 8/1/2022.
4.	Applicant's arguments regarding the rejection of claims 1-23 under the obviousness-type double patenting over Hung et al. ‘359 have been fully considered but they are not persuasive.  
Hung et al. ‘359 claims a method of treating a hematological malignancy selected from chronic lymphocytic leukemia/small lymphocytic/small lymphocytic lymphoma (CLL/SLL),   comprising administering a therapeutically effective amount of a compound of formula1,  
    PNG
    media_image1.png
    207
    468
    media_image1.png
    Greyscale
, see claims 44-45.
The difference between instant claims and Hung et al. ‘359 is that the instant methods of use are embraced within the scope of Hung et al. ‘359. Therefore the rejection of claims 1-23 under the obviousness-type double patenting over Hung et al. ‘359 is maintained.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
5.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

September 12, 2022